


Exhibit 10.1
English Translation of
Equity Transfer Agreement


This Equity Transfer Agreement (the “Agreement”) was executed in Beijing on
January 4, 2009 by the following parties:


MAGIC ERA GROUP LIMITED, a limited partnership which was legally established and
exists under the British Virgin Islands law, with its principal business
operation at Palm Grove House, P.O. Box 438, Road Town, Tortola, British Virgin
Islands (the “Seller”); and


Jinzhou Halla Electrical Equipment Co. Ltd., a limited company which was
established and exists under the laws of the People’s Republic of China, with
its principal business operation at 16 Yulu Street, Jinzhou City, China (the
“Buyer”).


(The above-mentioned Seller and Buyer are hereinafter collectively referred to
as the “Parties,” and each as a “Party”)


Whereas:


A.  Jinan Worldwide Auto Accessory Limited is a limited company established and
exists under the laws of the People’s Republic of China with its principal
business operation at No. 1 Worldwide Road, Economic & Development Zone of Jinan
(the “Company”). Its main business is the development and manufacture of valve
and tappets; and


B.  The Seller holds 35% equity interest of Yearcity Limited (“Year City”) which
holds 100% equity of the Company. Yearcity does not have any assets and business
operations other than 100% ownership of the Company; and


C.  The Seller desires to sell to the Buyer and the Buyer desires to buy from
the Seller the 35% equity interest of Yearcity subject to the terms and
conditions of the Agreement, whereby the Buyer will acquire the 35% equity
interest of the Company indirectly through the acquisition of the 35% interest
of Yearcity; and


D.  On January 4, 2009, the board of directors of Yearcity approved the sale of
its 35% equity interest by the Seller to the Buyer; and


E.  On January 4, 2009, the board of directors of the Buyer approved its
purchase of the 35% equity interest of Yearcity from the Seller and authorized
Qingjie Zhao to sign this Agreement; and


F.  On January 4, 2009, the board of directors of the Seller approved its sale
of the 35% equity interest of Yearcity to the Buyer.


Therefore, the Parties agree as follows:

 
 

--------------------------------------------------------------------------------

 



Section 1. The Purchase and Sale of Equity Interest


Section 1.1. Purchase and Sale
The Buyer hereby agrees to purchase from the Seller and the Seller hereby agrees
to sell to the Buyer 35% of equity interest in Yearcity held by the Seller (“the
Transferred Shares”) (such transaction is hereinafter referred to as the
“Transaction”).




Section 1.2. The Purchase Price


The Buyer shall pay a total cash consideration (the “Purchase Price”) of RMB 48
million to the Seller.


If the audited net income (including tax return, all references to “audited net
income” include tax return unless otherwise specified) of the Company for the 12
months ended December 31, 2008 (the “2008 Audited Net Income”) is between RMB
19.48 million and RMB 22.88 million (including RMB 19.48 million and RMB 22.88
million), the Purchase Price will not be adjusted. If the 2008 Audited Net
Income is less than RMB 19.48 million, then the Purchase Price will be reduced
to an amount equal to the product of (i) RMB 48 million and (ii) the quotient of
the 2008 Audited Net Income divided by RMB 19.48 million. If the 2008 Audited
Net Income is more than RMB 22.88 million, then the Purchase Price will be
increased to an amount equal to the product of (i) RMB 48 million and (ii) the
quotient of the 2008 Audited Net Income divided by RMB 22.88 million.


Section 1.3. The Payment Schedule


The Buyer shall pay the Purchase Price to the Seller in US dollar before May 31,
2009, based on the exchange rate for the conversion of RMB to U.S. dollar
published by the China People’s Bank on the payment date.


Section 1.4. The Payment Method


The Parties agree that the Buyer shall pay the Purchase Price to the Seller at
the time and amount as specified in Section 1.3 above. Under the circumstances
that the Seller deems necessary, the Seller may request the Buyer to pay the
Purchase Price to its designated individual, corporation or other organizations.


Section 2. The Effective Date and Closing


Section 2.1 Effective date


This Agreement will become effective upon execution by the authorized
representatives of the Parties, that is, the Buyer shall obtain all of the
Seller’s equity ownership of the Company.


Section 2.2 Documents Must Be Delivered by the Seller Before the Execution of
the Agreement


a)           board resolutions of the Seller;
b)           copies of the Seller’s qualification documents (the Business
Registration Certificate and the Commercial Registration Certificate); and
c)           copies of the ID or passport of the authorized representatives of
the Seller.



Section 2.3. Documents Must Be Delivered by the Buyer before the Execution of
the Agreement
a)           board resolutions of the Buyer;
b)           copies of the Buyer’s qualification documents (the Business
Registration Certificate and the Commercial Registration Certificate); and
c)           copies of the ID or passport of the authorized representatives of
the Buyer




 
 

--------------------------------------------------------------------------------

 



Section 2.4. Closing


The closing of the transactions contemplated hereby shall take place on the date
hereof.


Section 3. Representations, Warranties and Covenants


Section 3.1 The Buyer and the Seller each represents and warrants to the other
Party the following:


A. It is duly organized, validly and effectively existing under the laws of its
place of incorporation, and is in good standing;
B. It has the requisite corporate power and authority to deliver and execute the
Agreement and perform its obligations thereunder;
C. It has adopted all the necessary corporate actions to authorize it to execute
the agreement;
D. Upon execution by the Parties’ authorized representatives, this Agreement
will be effective and legally binding on the Parties;
E. The execution of the Agreement and performance of the obligations thereunder
will not conflict with, violate or contradict with its charter documents, any
applicable laws, regulations or government approvals or authorization, or any
agreements to which it is a party;
F. Such Party is in compliance with the applicable laws and regulations and
there are no material lawsuits, arbitration, administrative penalty, bankruptcy,
restructuring, close down and any other legal proceedings that may affect the
execution and performance of this Agreement; and
G. All the information provided by such Party in connection with this
Transaction is valid, accurate and complete, and not misleading in any aspect.
All representations and warranties made by such Party are valid, accurate and
complete in all material aspects as of the date of execution of the Agreement.


Section 3.2. The Seller represents and warrants the following:


A. The Seller has disclosed all important information about the Company in the
Company’s financial reports. If the Seller intentionally omitted any material
information that should have been disclosed, the Seller shall be liable to the
Buyer; and
B. After the completion of the transfer of the Transferred Shares, the Seller
shall assist the Buyer in the transition of the Company and dealing with third
parties including the government and banks.


Section 3.3. The Buyer represents and warrants the following:


A. The Buyer’s capital is legal;
B. The Buyer shall develop the Company and its products based on the Company’s
long-term development; and
C. The Buyer shall adjust the Company’s current management team based the
Company’s development needs.

 
 

--------------------------------------------------------------------------------

 



Section 4. Confidentiality


Section 4.1 Confidentiality obligations


Except disclosures as required by the applicable laws and regulations (including
disclosures as required by the rules of United States Securities and Exchange
Commission), each Party shall keep confidential the contents of this Agreement
and the Confidential Information of the Other Party, shall not use such
information for purposes other than for this Agreement, and shall not disclose
such information to any cooperative manufacturers.


Notwithstanding the above, the Parties may disclose the contents of this
Agreement and the other Party’s Confidential Information to its employees,
directors and professional consultants, restricted to the reasonable needs to
fulfill the purpose of this Agreement. The Parties shall assure that such
employees, directors and professional consultants understand and comply with the
confidentiality obligation hereunder.


Section 4.2   Confidential information


For the purpose of Section 4, a Party’s “Confidential Information” refers to
such Party’s business operation, business strategy, business plan, investment
plans, products, sales, customers, employees, marketing, technology, accounting
or other related aspects or anything related information, in oral or written,
which includes, but is not limited to, all reports and records and all copies
(electronic copies are included), copies, translations of such information.


Section 4.3 Term of the confidentiality obligations


This Section 4 survives the term of the Agreement indefinitely.


Section 5. Force majeure


Section 5.1. “Force majeure” refers to all events that are unforeseeable at the
signing of the Agreement and prevents the Party from carrying our all or partial
of its obligations under the Agreement after the signing of the Agreement, the
occurrence and consequence of which is unavoidable.  Such events include
earthquakes, typhoon, flood, fire, war, domestic and international traffic
trouble, government or public actions, infectious diseases, civil unrest,
strikes, and any other unforeseeable, unavoidable situations.


Section 5.2   Postpone the Performance


If any force majeure event happens, the obligation of the affected Party should
be postponed and automatically extended and such Party will not be deemed as
breaching the Agreement.


Section 5.3 Notice of Force Majeure


The Party who claims Force Majeure should notify the other Party in writing
immediately and provide sufficient evidence of the existence and continuance of
the Force Majeure event.

 
 

--------------------------------------------------------------------------------

 



Section 5.4 Resolution


In the event of Force Majeure, both Parties should negotiate immediately for a
fair resolution and try their best to minimize the impact.


Section 6. Liability for breach of contract


Section 6.1 Any Party who breaches its representations, warranties, covenants
and obligations under the Agreement shall be liable for all the losses incurred
by the non-breaching Party resulting from such breach.


Section 7. Governing Law


Section 7.1 Governing Law
  
This Agreement shall be governed by and construed in accordance with the laws of
Hong Kong.


Section 8. Dispute Resolution.


Section 8.1 Negotiation and Arbitration


If any dispute arises between the Parties relating to this Agreement, they
should submit the dispute to China International Economic and Trade Arbitration
Commission in accordance with the then applicable arbitration rules. Mediation
or arbitration shall take place in Beijing. In the event of arbitration, the
Parties agree that the arbitration shall be final and binding to the Parties.
The Parties hereby agree that judgment on the arbitration award may be enforced
by any court with jurisdiction.


Section 8.2 Effect of Arbitration procedure


The commencement of the arbitration procedures should NOT lead to the
termination of the Agreement. This Agreement shall have full legal effect until
the arbitration award is given.


Section 9. Reserved


Section 10. Fees and Expenses


Each Party shall be responsible for its own expenses related to this Agreement.


Section 11. Miscellaneous


Section 11.1 Non-waivers.


Failure to exercise and or delay in exercising any right, remedy, power or
privilege shall be construed or deemed as a waiver of any underlying rights.
Failure to exercise or partial exercise of any right, remedy, power or privilege
shall not affect any future exercise of the right, remedy, power or privilege.
 

 
 

--------------------------------------------------------------------------------

 



Section 11.2 Amendments.


This Agreement is entered into for the benefits of the Parties in the Agreement
and their lawful assignees. Any amendment of the Agreement should be made by the
written consent of both Parties.


Section 11.3 Severability.  


The invalidity or unenforceability of any provision of this Agreement shall not
affect the validity or enforceability of any other provision of the Agreement.


Section 11.4 Counterparts.


Four original copies of the Agreement should be signed in Chinese, with the
Seller and the Buyer holding two copies each.


Section 11.5 Entire Agreement.  


This Agreement embodies the entire agreement and understanding between the
Parties with respect to the subject matter hereof and supersedes all prior
agreements and understandings relating to such subject matter.


Section 11.6 Expenses, Fees and Taxes.


The Parties agree that each Party shall be responsible for its own expenses,
fees, or taxes incident to the preparation, negotiation, subscription and
delivery of the Agreement.






MAGIC ERA GROUP LIMITED


Authorized Representative (signature)






Jinzhou Halla Electrical Equipment Co., Ltd.


Authorized Representative: /s/ Qingjie Zhao


